The Senegalese delegation would like to thank the President of the General Assembly at its previous session and to wish the current President every success in guiding the work of our session. I would also like to reiterate our congratulations and support to Secretary-General António Guterres for the success of his mission at the head of the Organization.
The theme of the seventy-second session commits us to focusing on people for peace and a decent life for all on a sustainable planet. Unfortunately, in these times of turbulence and uncertainty, the ideal of a better world for all comes up against the crises of a world of conflict that is also in conflict with itself.
On the security and humanitarian fronts, millions of individuals continue to suffer every day from the ravages of war, terrorism and violence in all their forms. With regard to food crises, according to the Food and Agriculture Organization, more than 1 billion tons of food are wasted each year, while more than 795 million people go hungry every day.
Where the environment is concerned, global warming has reached an unprecedented level, while agreed-on commitments to addressing the related crises, including adequate Green Climate Fund financing, have been slow to materialize.
With regard to our ethical and moral crises, we see the universal mission of democracy and human rights proclaimed at the same time that it turns in on itself and lets extremist, racist and xenophobic tendencies re-emerge. These dangerous excesses, born out of the absurd claim that one race, civilization or culture is superior to others, have inspired the worst tragedies of history, including slavery, colonization, the Holocaust and apartheid.
If we yield to these abuses, we renounce the founding values of the United Nations. We forget that the true challenges of our time lie elsewhere, such as in the fight against the threat of terrorism. Senegal, I emphasize, vigorously condemns terrorism wherever it may strike. Nothing, and certainly not religion, can justify violent fanaticism. At the same time, we cannot accept the equation of Islam with violence. We cannot accept that Muslims are held accountable for violence of which they themselves are victims.
We are all concerned about the terrorist threat. We therefore have a responsibility to work together to find agreed solutions to this scourge. That is the purpose of the Dakar International Forum on Peace and Security in Africa, whose fourth meeting will be held on 13 and 14 November. Among other topics, the Forum will focus on the doctrinal response of Islam vis-à-vis violent extremism. We wish to see an Africa of peace and security, a place that does not serve as a haven for terrorist groups that are fought and defeated elsewhere. That is why Senegal remains engaged in seven peacekeeping operations, including the United Nations Multidimensional Integrated Stabilization Mission in Mali, and welcomes the efforts of the Group of Five for the Sahel and its partner States in the fight against terrorism.
I would like to reiterate our support for the national peace and reconciliation process under way in our sister Republic of Mali, a process that is taking place with respect for the country’s territorial integrity and in accordance with Security Council resolution 2374 (2017).
In the Middle East, Senegal reiterates the right of the Palestinian people to a viable State, living side by side in peace with the State of Israel, each within secure and internationally recognized borders.
In Burma, we are seriously concerned about the abuses of the Muslim Rohingya population. We therefore cannot allow outrage to be a selective emotion, and Senegal urges the international community to take action to put an end to this genuine human tragedy.
In a world of interaction and interdependence, peace today, more so than in the past, is not merely the absence of war. It is also the preservation of the planet’s resources, the scarcity of which increases the risk of internal crises and of international conflicts. It is vital to safeguard the integrity of the Paris Agreement on Climate Change. The future of the planet is at stake.
Peace also requires fairer international trade that paves the way for progress and prosperity for all. The world cannot be at peace with itself as long as there endures a system of unequal exchanges in which the haves continue to earn more and the have-nots to have even less. We must work for mutually beneficial exchanges that protect investment, pay fairly for raw materials and generate shared prosperity. That is the best way to overcome poverty, to support Africa’s efforts to emerge and to curb illegal migratory movements.
As the current Chair of the New Partnership for Africa’s Development, I welcome the Compact with Africa initiative, launched by Germany within the framework of the Group of 20, to stimulate investment on the African continent. As part of this new momentum of support for development through partnership, Senegal looks forward to hosting three major events on the international community’s agenda. They are the third Africa Investment Forum, from 25 to 27 September, in cooperation with China and the World Bank; the International Conference on Quality Infrastructure in January 2018, at the initiative of Japan; and, on 8 February 2018, the replenishment conference for the Global Partnership for Education Fund, amounting to $3.1 billion over three years. By mobilizing these resources, we will give millions of children the opportunity to go to school and achieve their dreams of a fulfilled life. I thank France for sponsoring the conference, together with Senegal, and we invite all partner and beneficiary States to attend.
The President took the Chair.
The positive changes we seek to promote in the world’s affairs will succeed only in the context of an inclusive and equitable momentum that reconciles all of our interests. To that end, the time has come to afford Africa the place it deserves on the Security Council, as called for in the Ezulwini Consensus. It is time to reform the rules of global economic and financial governance, including by combating tax evasion more effectively to help mobilize domestic resources for development financing. It is time to stop seeing Africa as a continent of the future, content with random and uncertain promises that others design, write and interpret on its behalf. Africa wishes to be a stakeholder in a present that takes its interests and its need to emerge into account through renewed and mutually beneficial partnerships. It is in that spirit that Senegal will continue to work with all friendly countries and partners after its mandate on the Security Council ends, in a few months’ time.
Despite the uncertainties and difficulties of our times, we must continue to have faith in multilateralism. Preceding generations had the wisdom to understand that isolationism and belligerency are a dead end. Out of the ruins of war, they built the foundations of peace; but it is a peace that is always a work in progress. Whenever its foundations falter, all humankind is threatened. The wisdom of our predecessors demands that we work together to safeguard peace, in the name of our shared humanity, which brings us together and assigns us a shared destiny.